DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 refers to “the depositing”, but the parent claim includes two different depositing steps for the first electrode and separator. It is unclear which depositing step is being referred to in claim 16.
Claim 20 similarly refers to “the depositing” but further includes deposition onto “the first electrode”. Therefore, “the depositing” is likely referring to the second “depositing” in claim 15. However, it is not entirely clear which depositing step is being referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2018/0205091).
Regarding claim 1,
	KIM teaches a method of forming an electrode for an electrochemical device [0001]. The reference teaches applying a slurry 120s of an electrode mixture onto a current collector [0070]. The current collector is considered a substrate that includes an electrical contact. A mold is then applied to the slurry to form a concave pattern (patterned film) [0070]. The slurry is then solidified (annealed) to form the electrode [0070].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over
KIM et al. (US 2018/0205091) in view of YAN et al. “Preparation and electrochemical properties of composites of carbon nanotubes loaded with Ag and TiO2 nanoparticles for use as anode material in lithium-ion batteries” (2008).
Regarding claims 2 and 4,
	KIM teaches the electrode slurry can be formed into a negative electrode or positive electrode [0073]. The negative electrode material can include compounds of titanium capable of alloying with lithium [0075]. The reference does not expressly teach the electrode composition to include metal oxide nanoparticles.
	However, YAN et al teaches that TiO2 nanoparticles can be incorporated into an anode material for a lithium ion battery to improve cycling of the battery abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include a metal oxide nanoparticles in the electrode formed in KIM to improve cycling of the electrochemical cell.
Regarding claim 3,
	YAN teaches the TiO2 nanopowder is about 21 nm in diameter page 6352 left column which falls within the claimed range.
Regarding claim 5,
	TiO2 is generally a rutile or anatase structure. Both structures are considered crystalline.
Regarding claim 6,
	YAN teaches the TiO2 content of the final product is about 75 wt% page 6352 left column. However, the solution that is used to make the electrode is 50mg of TiO2/CNT with 46 ml silver nitrate and 46ml ethanol solvent. When including the loading 2 is approximated to be about 25 wt%. Although the reference does not expressly teach the concentration of TiO2 nanoparticles, the change in concentration is generally considered prima facie obvious, MPEP 2144.05.II.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over
KIM et al. (US 2018/0205091) in view of YANG et al. (US 2013/0022868).
Regarding claims 7-9,
	KIM teaches molding a pattern in the electrode deposited onto a current collector. The reference does not teach the grating pattern or other claimed patterns. However, YANG teaches that when making a battery transparent, the electrodes can be structured to have a grid-like pattern (grating) [0011]. At the time of the invention it would have been prima facie obvious to pattern the electrode of KIM into a grating/grid pattern to allow transparency of the resulting battery.
Allowable Subject Matter
Claims 14, 15, and 17-19 are allowed.
	Claims 16 and 20 require amendment to overcome 112 issues.
Regarding claim 14,
	WATKINS (US 2014/0072720) teaches forming patterned nanostructures by molding and curing (annealing) abstract. The nanostructures are formed using a composition of nanoparticles less than 20nm [0055] and can be metal oxide particles [0045]-[0046] such as titanium dioxide [0082]. The nanoparticle composition can be spin coated and molded (stamped) into shape [0065]. The mold has a grating pattern including 100nm features [0103] which overlaps the claimed range of 0.01 to 0.25 µm.
[0050] but does not expressly teach planarizing the nanostructure before making a second nanostructure layer. However, SHIH et al. (US 2004/0029041) teaches that when making a stacked structure of nanostructures a planarization layer of photoresist material (prepolymer) can be provided and cured by irradiation [0027]. The planarization layer is used to improve uniformity of the subsequently deposited patterned layer [0013]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide a planarization layer of SHIH between nanostructures of WATKINS to improve uniformity. 
WATKINS does teaches not teach the loading of TiO2 particles in the composition [0105], [0109] and [0133]. In addition, the reference teaches the substrate as silicon, glass, plastic, or transparent conductive oxide [0086], [0105], [0109], [0115], [0134] but does not teach the substrates as a gold contact on silicon dioxide. The examiner was unable to find prior art to change the substrate and composition used in the method of WATKINS.
Regarding claim 15,
	Claim 15 requires depositing an ink to forma film, stamping to form a stamped structure, and annealing to form a first electrode. On the first electrode a separator is deposited. The claim then further states that a backfilling step is performed on the stamped structure. First, the examiner notes that the backfilling step refers to “the stamped structure” and therefore occurs before annealing the stamped film into a first electrode and before the deposition of the at least one layer of a separator. Second, the term backfilling requires filling into a cavity/recess of the stamped pattern.
[0035] is deposited onto a surface followed by stamping and curing (annealing) [0053]. JACOBSON teaches a second conductive material is applied [0056] and Fig. 4E. However, the second conductive material is not deposited on the stamped structure before annealing the first conductive metal layer. In addition, the second layer is not considered to be “backfilling” because it is deposited over the first conductive metal rather than within recesses/cavities created by the stamping. 
	Similarly WATKINS (US 2014/0072720) teaches forming patterned nanostructures by molding and curing (annealing) abstract. The claims are again distinguished from the reference because curing/annealing step occurs before a second metal structure is deposited and the deposition of the second metal structure is not “backfilling”. The material is spin coated before molding [0065]. 
Claims 17, 18, and 19 are allowable by virtue of dependency.
	Claims 16 and 20 would be allowable but require amendment to overcome the 112 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712